DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4000A-D in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2-17 objected to because of the following informalities:  Claim 1 is to “A propulsion system” but claims 2-17 which depend on Claim 1 are to “The system”.  The Applicant should change the claim language to --The propulsion system--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 uses the language “is adapted to be driven by a first electric motor” and “is adapted to be driven by a second electronic motor.  It is unclear if the adapted language positively states that that the electric motor is required or if the propeller only need to be capable of being powered by an electric motor.  As such the claim is unclear and the dependent claims 2-17 are also unclear and therefore indefinite. 

Claim 2 recites the limitation "the first and the second motors" in line.  There is insufficient antecedent basis for this limitation in the claim.  This language should be changed to --the first and second electric motors--.

Claim 3 recites the limitation "the motors’" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This language should be changed to the first and second electric motors’--.

Claim 5 recites the limitation "the rotation speeds" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the blade pitch angles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the setting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the rotations speeds" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the ducted fan wake" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the first motor and the second motor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This language should be amended to --the first electric motor and the second electric motor--.

Claim 10 recites the limitation "the operation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the propulsion unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the noise emissions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the rotations speeds" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the duct geometry" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the propellers and the fans" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the propellers and the fans" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the propellers and the fans" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the second motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 4-8, 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the claims is to an optimization that would require an active system to achieve the optimization but no such system such as a controller is being claimed.  As such it is not clear how the propulsion system is being optimized as claimed.

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 states that the ducted fan wake is directed to flow over the first motor and the second motor but the figures show that that the ducted fan is downwind of the motors so it is unclear how that fan wake can flow over the motors.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegler (WO 2018/219856).
For Claim 1, figures 1.2 and 5.2 of Ziegler ‘856 disclose a propulsion system for a vehicle, comprising: at least one propeller (11) and at least one ducted fan (4) wherein each of the at least one propeller is mounted on a respective duct of the ducted fan outer perimeter and is adapted to be driven by a first electric motor (9), and wherein the at least one ducted fan is mounted within the duct and is adapted to be driven by a second electric motor (p5, ll. 24-27, claim 6)
For Claim 2, figures 1.2 and 5.2 of Ziegler ‘856 disclose that the first and second motors are configured to rotate around a common rotation axis.
For Claim 3, figures 1.2 and 5.2 of Ziegler ‘856 disclose that each the motors rotation speed is independently controlled.
For Claim 13, figures 1.2 and 5.2 of Ziegler ‘856 disclose that the duct has a geometry that comprises curved elements.
For Claim 14, figure 2.1 of Ziegler ‘856 discloses that the propeller and the fans are counterrotating.
For Claim 15, figure 2.1 of Ziegler ‘856 discloses that the propeller and the fan are counterrotating, and are coordinated so that the total generated torque is near zero.
For Claim 16, figures 1.2 and 5.2 of Ziegler ‘856 disclose that the propeller and the fan are counterrotating, and are coordinated so that the total angular momentum of the system is near zero, such that no gyroscopic precession moment is transferred from the propulsion unit to the air vehicle upon maneuvering.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (WO 2018/219856).
For Claims 4-7 and 10-12, while Ziegler ‘856 is not specific about optimizing the system.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the propulsion system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For Claim 8, while Ziegler ‘856 is silent about recovering from a single thrust generator failure, the Examiner takes Official Notice that it is well known in the art to design a system to be able to maintain flight when there is a single propulsion unit so that the flying apparatus does not crash.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Ziegler ‘856 to create a recovery system for a failure.
For Claim 17, while Ziegler ‘856 is silent about the type of electric motor is being used.  The Examiner takes Official Notice that it is well known in the art to use a variety of different types of electric motors including out-runner and in-runner types as they are common electrical motors.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Ziegler with out-runner and in-runner electric motors as they are common well known types of electric motors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/28/2021